Citation Nr: 1822030	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hemorrhoids.

2.  Entitlement to an extraschedular rating for service-connected hemorrhoids.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1993 to August 1993, and from August 1999 to August 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The January 2010 rating decision granted entitlement to service connection for hemorrhoids and assigned a noncompensable evaluation effective September 10, 2008.  Within a month of the January 2010 rating decision, the Veteran underwent a VA examination to assess the severity of his hemorrhoids, and in March 2010 the Veteran requested to reopen his claim for an increased rating for hemorrhoids.  In September 2010, the Veteran expressed overall disagreement with the rating assigned for service-connected hemorrhoids.  An April 2011 rating decision then continued the noncompensable rating, and an August 2011 report of general information documented the Veteran was requesting an increased rating for hemorrhoids.  Subsequently, an October 2011 rating decision assigned a 10 percent rating for hemorrhoids effective August 17, 2011; and a December 2011 report of general information again documented the Veteran wanted to file a claim for an increased rating for hemorrhoids.  A February 2012 rating decision then increased the rating assigned for hemorrhoids to 20 percent effective August 17, 2011.  In his October 2012 written notice of disagreement, the Veteran indicated that the 20 percent rating should have been dated back to when he first submitted his claim, and indicated his belief that his increased rating claim had been on continuous appeal since that time.  The RO then interpreted that statement as a claim of entitlement to an earlier effective date for the grant of a 20 percent rating for hemorrhoids.

To afford the Veteran every consideration, the Board will interpret the Veteran's September 2010 statement as a notice of disagreement to the January 2010 rating decision.  The Veteran is not represented in this appeal, and his October 2012 statement indicates his prior intent to appeal the initial rating.  Also, the Veteran continued to express disagreement with the ratings assigned for hemorrhoids within a year of each subsequent rating decision addressing the issue.  Thus, the Board finds that the January 2010 rating decision has been on continuous appeal.  As a result, the earlier effective date claim that was certified to the Board is subsumed into the overall claim for an increased initial rating.

A February 2012 rating decision granted a 20 percent rating for hemorrhoids effective August 17, 2011, which is the highest available schedular rating for hemorrhoids.  Thus, the February 2012 rating decision represents a full grant as to the Veteran's increased rating claim as of August 17, 2011 and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To the extent the Veteran has argued he is nevertheless entitled to a rating higher than 20 percent, that argument is addressed in the remand portion below.

The issue of entitlement to an extraschedular rating for service-connected hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 17, 2011, the Veteran's hemorrhoids were not large or thrombotic, and he did not have anemia or anal fissures.

2.  The Veteran's hemorrhoids have resulted in rectal stricture with moderate reduction of lumen and occasional involuntary bowel movements necessitating wearing of a pad, but not great reduction of lumen, extensive leakage, fairly frequent involuntary bowel movements, complete loss of sphincter control, or necessitating a colostomy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code (DC) 7336 (2017).

2.  The criteria for a separate 30 percent rating for rectal stricture are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code (DC) 7333 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case, the Veteran is challenging the underlying evaluation assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist is met.  The Veteran's STRs are of record and VA provided multiple VA examinations to assess the severity of the Veteran's hemorrhoids.  All private treatment records identified by the Veteran have been obtained, and the Veteran has indicated he has submitted all relevant evidence and wishes adjudication by the Board to proceed.  

Increased Rating: Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for persistent bleeding with secondary anemia, or with fissures.

Medical records and VA examinations reflect a diagnosis of anal or rectal stricture.  Diagnostic Code 7333 authorizes the assignment of a 30 percent rating for stricture of the anus or rectum with moderate reduction of lumen or moderate constant leakage.  A 50 percent rating is permitted for great reduction of lumen, or extensive leakage.  A 100 percent rating is authorized when a claimant's rectal or anal stricture requires a colostomy.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

38 C.F.R. § 4.14 prohibits "pyramiding" - or the assignment of multiple disability ratings for more than one service-connected disability when the symptoms of each disability duplicate or overlap with the symptoms of the other.  A claimant may not be compensated twice for the same symptomatology because "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206   (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

When, however, a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

June 2006 private treatment records from Dr. JDR show that the Veteran had perianal discomfort for 3 days, and a long history of hemorrhoid problems with 2 previous surgeries.  Overall, he was much better.  Examination of the rectal area showed very painful external hemorrhoids that were not thrombosed.

In December 2008 the Veteran wrote that due to hemorrhoids, he had to either sit or lay down after a bowel movement, and that he had bleeding with bowel movements.  

The Veteran underwent a VA examination in February 2010, and the examiner reported the Veteran's hemorrhoid symptoms had progressively worsened since onset in service.  The Veteran had undergone surgical banding of the hemorrhoids in 2002, and currently took medication.  The Veteran had frequent rectal bleeding and difficulty passing stool.  The Veteran had recurrent bleeding episodes occurring 4 or more times per year, but did not have a history of thrombosis.  The Veteran also had symptoms of mild, occasional fecal incontinence and diarrhea that did not require pads.  Rectal examination showed evidence of excessive redundant tissue and internal hemorrhoids.  There was no fistula, fissure, thrombosis, spinal cord injury, rectal prolapse, recurrent infections, proctitis, anal itching, burning, rectal stricture, or sphincter impairment.  The examiner indicated that the Veteran's hemorrhoid symptoms had significant effects on his employment. 

In September 2010 the Veteran wrote that his hemorrhoids bled at least 3 times per month, and when he had a bowel movement he had to be inactive for at least 4 hours otherwise he would have blood or stool secrete from his anus onto his clothes.  He wrote that he had rectal pain 80 percent of the time.

The Veteran underwent another VA examination in September 2010, at which time the Veteran reported anal itching, diarrhea, persistent feeling of needing to empty the bowel, and swelling.  The Veteran reportedly denied perianal discharge and leakage of stool, but did report periodic anal pain with hemorrhoid flares and pressure bowel movement discharged up to 3 hours after a bowel movement.  His hemorrhoids were constantly present and it was difficult to walk during flares of symptoms.  Rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The anal reflexes and walls were normal.  There were reducible, external, moderately sized hemorrhoids but no evidence of bleeding.  There were no signs of significant anemia or thrombosis.  There was evidence of frequent recurrence but without excessive redundant tissue.  No fistula was noted.

The Veteran submitted a September 2011 letter from his treatment provider at the San Antonio Colon and Rectal Clinic, Dr. MA.  Dr. MA wrote that the Veteran was under medical care for intermittent rectal leakage.  He had recently undergone a colonoscopy and anal rectal physiology studies that showed the presence of internal hemorrhoids and slight diverticulosis.  The Veteran was also found to have rectal spasms as well as a non-relaxing puborectalis.  Surgical intervention was being contemplated if biofeedback therapy did not work.

In October 2011, the Veteran wrote that he was in pain most of the time due to hemorrhoids and occasional anal leakage that stained his clothes.  

The Veteran again presented for VA examination in October 2011.  At that time, the Veteran reported anal itching, pain, persistent feeling of needed to empty the bowel, swelling, and perianal discharge.  He described a leakage of stool that occurred less than a 3rd of the day in moderate amounts and a pad was not needed.  He denied diarrhea, and took daily medication.  He reported difficulty using public restrooms due to leakage of stool after every bowel movement.  

Rectal examination showed a moderate reduction of lumen, intermittent protrusions occurring once per day, and moderate leakage.  There was no evidence of loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, rectal bleeding, anal infection, proctitis, spinal cord injury, rectal fistula, or anemia.  Anal reflexes were intact.  The anal walls were increased in tone, and there were external and internal large hemorrhoids present that were not reducible.  There was evidence of thrombosis and frequent recurrence with excessive redundant tissue.  The hemorrhoids obscured the lumen and increased spasticity and rectal tone.  

In a letter received January 23, 2012, Dr. MA wrote that the Veteran was under medical care for recurrent anal fissures and rectal bleeding. 

In his October 2012 notice of disagreement, the Veteran wrote that he continued to disagree with the evaluation assigned for his hemorrhoids.  He wrote that surgery had been recommended, but he was unable to take 30 days off from work to recuperate.  He also wrote that he now had to wear a pad due to frequent leakage of blood or stool.  He stated that after a bowel movement, he had to sit in one place for at least an hour before he could return to work, that that severely impacted his productivity.  

The Veteran most recently underwent a VA examination in March 2014.  The examiner reported the Veteran continued to experience rectal bleeding due to internal and external hemorrhoids, and his treatment plan included taking continuous medication. Examination showed large, irreducible, external hemorrhoids with a large amount of bleeding every two weeks.  No additional signs or symptoms related to hemorrhoids were noted.  The examiner reported the Veteran had spontaneous rectal bleeding without warning for which he wore pads.  His hemorrhoids interfered with his work in sales due to the sporadic bleeding, and sometimes the hemorrhoids were so painful he missed work.

In his September 2014 substantive appeal, the Veteran wrote that his hemorrhoids warranted a 40 percent evaluation.  He reported that he had jobs he was unable to perform because strain would cause rectal bleeding, and he had to start his own business at home for fear of bleeding in public.  He currently worked a low-impact job as a broker.  He wrote that his hemorrhoids caused an iron deficiency that caused him to break out in hives when in the sun.  As a result, he had to limit time in the sun and frequently worried about rectal bleeding occurring during social interactions.

Prior to August 17, 2011, the evidence does not warrant assignment of a compensable rating for hemorrhoids.  While there was evidence of redundant tissue and frequent recurrences, the evidence does not reflect that the Veteran's hemorrhoids were large or thrombotic.  See February 2010 and September 2010 VA examinations.  Also, during the initial period there was no evidence of anemia or anal fissures.  Accordingly, entitlement to an initial compensable rating for hemorrhoids prior to August 17, 2011 is not warranted.  See 38 C.F.R. § 4.114 DC 7336.

The Board does find that a separate 30 percent rating for rectal stricture is warranted.  The October 2011 VA examiner noted that the Veteran's hemorrhoids moderately obscured the lumen and increased spasticity and rectal tone.  As a result, the Veteran had moderate leakage.  Rectal stricture with moderate reduction of lumen or moderate constant leakage warrants a 30 percent evaluation under DC 7333.  Under DC 7336, the Veteran's 20 percent rating for hemorrhoids provides compensation for bleeding and fissures.  Neither of these symptoms is mentioned in the criteria for a 30 percent rating for stricture of the anus or rectum under DC 7333.  Likewise, the criteria for the 20 percent rating under DC 7336 do not contemplate reduction of lumen.  Moreover, while VA regulations do prohibit the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, there is no prohibition to combining ratings under Diagnostic Codes 7333, and 7336.  See 38 C.F.R. § 4.114.  Thus, assigning a 30 percent rating under 7336 in addition to the previously assigned 20 percent rating under DC 7336 would not award compensation for duplicative or overlapping symptoms.  See 38 C.F.R. § 4.14.  Entitlement to an evaluation higher than 30 percent under DC 7333 is not warranted, however, as the evidence does not demonstrate great reduction of lumen, extensive leakage, or colostomy.

While there is evidence of occasional fecal incontinence and rectal spasticity, the Board does not find that the Veteran is entitled to a separate evaluation under DC 7332 for impairment of sphincter control as this would constitute pyramiding.  DC 7332 provides for a 30 percent evaluation for impairment of sphincter control with occasional involuntary bowel movements requiring use of a pad, and DC 7333 contemplates moderate constant leakage.  The Board finds that occasional involuntary bowel movements and moderate constant leakage are too similar such that assignment of a separate 30 percent evaluation under DC 7332 would be compensating twice for the same symptomatology.  The Veteran is also not entitled to a rating higher than 30 percent under DC 7332 as the evidence does not show extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.

To the extent the private treatment records show an additional diagnosis of diverticulosis, the Veteran is not service-connected for that condition nor is there other evidence that diverticulosis is related to the hemorrhoid condition.  Thus, the Board will not consider whether the Veteran is entitled to a separate evaluation under DC 7327 for diverticulitis.


ORDER

1.  Entitlement to an initial compensable evaluation for hemorrhoids prior to August 17, 2011 is denied.

2.  Entitlement to a separate 30 percent evaluation for stricture of the rectum is granted.


REMAND

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran has reported hemorrhoid symptoms of pain, itching, leakage, bleeding, swelling, persistent feeling of needing to empty the bowel, difficulty walking during hemorrhoid flares, and needing to sit or lay down following a bowel movement.  He also reported that due to his low iron levels, as a result of his hemorrhoid condition, he now cannot go in the sun without getting hives.  He reports those symptoms have significantly interfered with his social and occupational functioning.  The Veteran's reported functional impairment during flares and following a bowel movement are not contemplated by any of the rating criteria for hemorrhoids or rectal stricture.  The February 2010 VA examiner noted the Veteran's hemorrhoids caused significant effects on his employment, and the September 2014 examiner similarly noted the Veteran's hemorrhoids interfered with his work, and that he had to occasionally miss work due to pain.  In sum, the Veteran's symptoms are not fully contemplated by the rating schedule and there is evidence tending to suggest marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an increased rating for service-connected hemorrhoids to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


